Citation Nr: 1533416	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-37 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to September 22, 2008, for the residuals of a left knee injury based on instability.  

2.  Entitlement to a rating in excess of 10 percent, prior to September 22, 2008, for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 30 percent for left total knee replacement as of November 1, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1968 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, the RO granted entitlement to a temporary total disability rating, effective September 22, 2008, based on surgical or other treatment necessitating convalescence, due to the Veteran's left total knee replacement.  The Board has recharacterized the issues on appeal accordingly.

The issue of entitlement to a rating in excess of 30 percent for a left total knee replacement as of November 1, 2009, is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to September 22, 2008, the Veteran's left knee disability was manifested flexion limited to, at worst, 84 degrees; extension limited to, at worst, 5 degrees; and pain on motion.

2.  Prior to April 14, 2008, the Veteran's left knee disability was manifested by complaints of instability with negative objective findings on examination.

3.  As of April 14, 2008, the Veteran's left knee disability was manifested by severe instability with incompetent anterior cruciate ligament, objective findings of instability, and complaint of giving way multiple times per day.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior to April 14, 2008, for residuals of a left knee disability based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a rating of 30 percent, but not higher, from April 14, 2008, to September 21, 2008, for residuals of a left knee disability based on instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a rating in excess of 10 percent, prior to September 22, 2008, for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in May 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 letter also provided the Veteran with appropriate notice of the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private medical treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Prior to September 22, 2008, the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5257, which provides ratings for instability of the knee joint, and 10 percent disabling under Diagnostic Code 5010 for traumatic arthritis, for pain on motion.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 or 5010, and Diagnostic Code 5257, but any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Those disabilities are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a December 2006 VA examination, the Veteran reported that he had constant pain in the left knee with swelling, locking, stiffness, instability, fatigue, and lack of endurance.  He reported the pain was aggravated by prolonged sitting, standing or walking, stairs, getting in and out of the car, and driving.  He reported he could not squat or kneel.  He reported he treated the pain with ice, heat, physical therapy, over-the-counter pain medication, topical analgesic rubs, a TENS unit, and acupuncture, which offered the most relief.  He reported he used shoes with a lift and custom orthotics, which helped, and he denied the use of any other assistive devices for ambulation.  He reported flare-ups of pain, stiffness, and swelling most days when working, which further limited his mobility.  He reported that when at work, he had to get up and move around frequently after sitting for prolonged periods, and had to sit if he had been standing for any length of time.  He reported that when getting into a car, he had to manually lift his left leg.

On physical examination, the Veteran was noted to have antalgic gait and was wearing custom shoes with orthotics.  The left knee had medial pain to pressure, but no effusion.  Range of motion measurements were flexion to 90 degrees and extension lacked 5 degrees from being full.  There was no laxity or instability noted. McMurray test was negative, but there was increased pain with examination and positive crepitus.  After repetitive testing the Veteran had an additional six degrees loss of flexion (to 84 degrees) and remained unable to fully extend the knee despite multiple efforts.  Additionally, on repetitive testing there was increased pain and lack of endurance.  After review of associated X-rays, the examiner assigned a diagnosis of severe degenerative joint disease in the left knee.  

A March 2007 private treatment report shows that the Veteran had increased knee pain with no prior injections or prescription pain medications.  He was unable to do the elliptical machine or bike at the gym due to knee pain.  There was no knee swelling, redness, warmth, edema, effusion, or radiating pain.  There was occasional stiffness in the morning upon waking.  There were no deformities.  Anterior/posterior drawer test was negative.  Knee flexion and extension had full range of motion.  No ligamentous laxity was noted.  Syringe aspiration was performed with no fluid aspirated.  The diagnosis was osteoarthritis.

A follow-up one week later noted injections were tolerated with no increased pain, swelling, redness, or warmth of the knee.  No ligamentous laxity was noted and range of motion was full for flexion and extension.

The Veteran again received injection into the knee in April 2007.

A November 2007 private medical report shows that the Veteran was seen complaining of left knee pain, despite the injections, that was daily and worse when driving after work.  He walked all night on his job.  There was occasional swelling and the last X-rays showed tricompartment osteoarthritis.  Background pain was 2/10, with worsening to 8/10.  The knee was not examined as there was no change in the complaint from previous examinations.

A December 2007 private medical report shows that the Veteran complained that he was unable to walk long distances or sit or stand for long times without pain.  He had no improvement from past therapy.  The left knee has 0 degree alignment, trace effusion, range of motion from 0 degrees to 110 degrees, and no ligamentous laxity.  X-ray found post-surgical change of the left distal femur without evidence of hardware complication, and moderate to severe tricompartmental arthritis with near complete joint space loss in the medial compartment.  Removal of hardware followed by total knee arthroplasty was discussed.

An April 14, 2008, letter from the Veteran's treating physician noted that the Veteran had severe osteoarthritis and was recommended for surgery to remove pre-existing hardware in his left leg followed by a total knee arthroplasty six months after.  Stage one of that plan was complete with the arthroplasty scheduled for August 2008.  The physician noted the Veteran had moderate effusion and diffuse tenderness to palpation along the joint line of the left knee.  Range of motion was 0 to 110 degrees, with pain at the extremes of motion.  The Veteran had crepitus with all motion and he described the feeling of instability with ambulation, with several episodes of giving way daily.  There was a grade 1 to 2 Lachman and 5 millimeters of gapping on valgus stress.  The physician noted that the instability was likely the result of an incompetent anterior cruciate ligament, moderate varus deformity, and an active pain reflex arc.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for degenerative joint disease of the left knee, prior to September 22, 2008.  While X-rays showed moderate to severe arthritis, there is no evidence of record indicating that he had left knee extension limited to 10 degrees or more, or that he had left knee flexion limited to 45 degrees or less during that period.  In fact, while the Veteran consistently reported symptoms of weakness, stiffness, swelling, fatigability, and lack of endurance, left knee flexion was limited to, at worse, 84 degrees and extension was limited to, at worst, 5 degrees.  Finally, the Veteran's complaints of pain on motion are considered in the current 10 percent rating for degenerative joint disease of the left knee, which is the highest rating allowable under Diagnostic Code 5010 without evidence of further limitation of motion.  That rating pursuant to Diagnostic Code 5010 is warranted in the presence of noncompensable limitation of motion, and cannot be combined with a rating based on limitation of motion of the same joint.  The Board has examined the evidence but does not find evidence to support a finding that a greater level of limitation of motion due to pain or other factors was shown prior to September 22, 2008, that would have warranted any higher or separate rating.

The Board also finds that a rating greater than 10 percent for left knee instability was not warranted prior to April 14, 2008.  During that time period, while the Veteran complained of instability, none was found on objective examinations by VA or the private treating provider.  Therefore, the Board cannot find that more than slight recurrent instability was shown prior to April 14, 2008.  However, the Veteran underwent a procedure to remove hardware from the left knee area, and the April 14, 2008, private physician's letter demonstrates that a severe level of recurrent instability was shown with grade 1 to 2 Lachman and 5 millimeters of gapping on valgus stress.  The Veteran described several episodes of giving way daily.  The examiner found an incompetent anterior cruciate ligament, moderate varus deformity, and active pain reflex arc.  The Board finds that the findings warranted a 30 percent rating for severe recurrent instability from April 14, 2008, the date of the physician's letter, but not before, until September 21, 2008, the last date before the date of the 100 percent rating assigned for total knee arthroplasty.  As of September 22, 2008, the disability was rated 100 percent pursuant to the criteria for knee replacement.  Any further consideration of rating following the cessation of the 100 percent rating on November 1, 2009, will be considered as the subject of the remand below.  The Board finds that a rating in excess of 30 percent is not warranted for recurrent instability from April 14, 2008, to September 21, 2008, as that is the maximum schedular rating under Diagnostic Code 5257.

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent for functional impairment of the left knee prior to September 22, 2008, for limitation of motion, or prior to April 14, 2008, for instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2014).  

Consideration has been given to assigning a separate rating for the left knee disability, prior to September 22, 2008, under Diagnostic Code 5258.  However, there is no evidence that the Veteran had dislocated semilunar cartilage with frequent episodes of locking or effusion in the left knee.  Therefore, a separate rating under Diagnostic Code 5258 for either knee is not warranted.  Additionally, the Board notes that pain is one of the symptoms contemplated by the criteria for Diagnostic Code 5258.  As the Veteran has already been assigned 10 percent rating for the left knee based on painful motion caused by his degenerative joint disease, an additional rating under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14. 

Consideration has been given to assigning a separate rating for the left knee disability, prior to September 22, 2008, under Diagnostic Code 5259.  However, the Board notes that there is no evidence that the Veteran has or had cartilage removed from the left knee.  Therefore, a separate rating under Diagnostic Code 5259 is not warranted.  38 C.F.R. § 4.71a (2014).  

Consideration has been given to assigning a separate rating for the left knee disability, prior to September 22, 2008, under Diagnostic Code 5263.  However, the Board notes that there is no objective evidence of genu recurvatum in the left knee.  Therefore, a separate rating under Diagnostic Code 5263 is not warranted.  38 C.F.R. § 4.71a (2014).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's left knee disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's left knee disability is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings.  The evidence does not show marked interference with employment due to the left knee disability.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent, prior to September 22, 2008, for degenerative arthritis of the left knee.  The Board further finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for left knee instability prior to April 14, 2008.  However, resolving reasonable doubt in favor of the claimant, the Board finds that a 30 percent rating, but not higher, for left knee instability was warranted from April 14, 2008, to September 21, 2008.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent, prior April 14, 2008, for the residuals of a left knee injury based on instability is denied.

Entitlement to a 30 percent rating, but not higher, for residuals of a left knee injury based on instability, from April 14, 2008, to September 21, 2008, is granted.

Entitlement to a rating in excess of 10 percent, prior to September 22, 2008, for degenerative joint disease of the left knee is denied.

REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.

The Veteran underwent left knee total arthroplasty in September 2008, at which time he was granted a temporary total disability rating pursuant to the rating criteria.  Following the termination of the temporary total rating, the Veteran was assigned a 30 percent effective November 1, 2009, based on a March 2010 VA examination report which noted the Veteran had minimal symptoms related to his left knee disability.  However, a subsequent VA examination in February 2011, noted that the Veteran suffered from moderate weakness in the left knee and that he reported symptoms of instability, pain, weakness, decreased speed of joint motion, and flare-ups.  As the February 2011 VA examination report indicates that the Veteran's left knee symptomatology had progressed since the March 2010 VA examination, and some time has passed since both examinations, the Board finds that a new VA examination is necessary to evaluate the current severity of the left knee symptomatology, to include any possible progression since the February 2011 VA examination.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from a service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed and the examiner.  The examiner should provide ranges of motion of the knee and should also specifically state whether there is any additional loss of function due to excess motion, painful motion, weakened motion, fatigability, or incoordination.  The examiner should state whether there is severe painful motion or severe weakness.  The examiner should state whether there is any fusion or ankylosis and whether there is any impairment of the tibia or fibula.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


